Exhibit 10.26

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is entered into as of
this 22ND day of October, 2009 (“Effective Date”) by and between BioForm
Medical, Inc., a Delaware corporation (“BioForm”), and Advanced Cosmetic
Intervention, Inc., a Colorado corporation. (“ACI”), (BioForm and ACI, as
defined further herein, together, shall be referred to as the “Parties” and each
a “Party”).

RECITALS

WHEREAS, the Parties entered into an Asset Purchase Agreement dated April 29,
2008 (the “APA”);

WHEREAS, BioForm has asserted a claim under the APA regarding monies held in
escrow pursuant to the Escrow Agreement among the Parties and the Bank of New
York, dated April 29, 2008 (the “Escrow Agreement”) related to ACI’s alleged
breach of the APA (capitalized terms not otherwise defined in this Agreement are
defined in the Escrow Agreement);

WHEREAS, the Parties are cognizant of the risks and uncertainty inherent in all
litigation, and to avoid further expense in connection with this Dispute;

WHEREAS, the Parties seek to amicably resolve the Dispute.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, BioForm and ACI hereby agree, with the following terms:

1. Pursuant to Section 3(a) of the Escrow Agreement, this Agreement constitutes
written notice by Seller and Buyer to the Escrow Agent to immediately disburse
all Escrow Property as follows:

To Seller: One Hundred Fifty Thousand US Dollars (US$150,000);

To Buyer: All other Escrow Property;

whereupon, the Escrow Agreement shall automatically terminate pursuant to
Section 5, thereof.

2. Simultaneous with the execution of this Agreement, the Parties are executing
the Amendment to Asset Purchase Agreement attached hereto as Exhibit A the
(“Amendment Agreement”), in order to affect certain amendments to the APA.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3. As used herein, “BioForm” refers to BioForm Medical, Inc. its predecessors,
successors, parents, subsidiaries, affiliates, segments or divisions, any
present or former officers, employees, agents, partners, attorneys or members of
the board of directors of BioForm, in their capacities as such, as shareholders
of BioForm or in their individual capacities. ACI refers to Advanced Cosmetic
Intervention, Inc., its predecessors, successors, parents, subsidiaries,
affiliates, segments or divisions, any present or former officers, employees,
agents, attorneys or members of the board of directors of ACI, in their
capacities as such, as shareholders of ACI or in their individual capacities.

4. BioForm hereby releases and forever discharges ACI from all claims, actions,
causes of action, demands, liability, damages, and losses of whatever kind or
nature, in law or in equity, known or unknown, suspected or unsuspected, past or
present, that it may now have against ACI or have ever had against ACI, or that
may subsequently accrue against ACI, in any way relating to, or arising from,
the APA (“the BioForm Released Claims”). BioForm hereby agrees that it will also
not cause any third party to raise any action, cause of action, claim, or demand
related to the BioForm Released Claims.

5. ACI hereby releases and forever discharges BioForm from all claims, actions,
causes of action, demands, liability, damages, and losses of whatever kind or
nature, in law or in equity, known or unknown, suspected or unsuspected, past or
present, that it may now have against BioForm or have ever had against BioForm,
or that may subsequently accrue against BioForm, in any way relating to, or
arising from, the APA except for claims, actions, causes of action, demands,
liability, damages, and losses of whatever kind or nature, in law or in equity,
known or unknown, suspected or unsuspected, past, present, or future, or that
may subsequently accrue against BioForm, in any way relating to, or arising
from, Article 7 and Section 8.1 of the APA (“the ACI Released Claims”). ACI
hereby agrees that it will also not cause any third party to raise any action,
cause of action, claim, or demand related to the ACI Released Claims.

6. The Parties acknowledge that this Agreement represents a compromise
settlement of disputed claims and that neither the contents of this Agreement,
nor the fact of its execution, nor any other fact, matter or thing concerning or
in any way connected with the making or execution of this Agreement, is intended
to be, nor shall it be construed as, an admission of liability, obligation or
responsibility, which liability, obligation and responsibility is, and continues
to be, denied.

7. The Parties desire to fully, finally, and forever settle, compromise, and
discharge the BioForm Released Claims and the ACI Released Claims, whether known
or unknown, and acknowledge that this Agreement has been negotiated and agreed
upon despite the possibility of unknown claims or the possible availability of
damages in excess of those currently known to the Parties and, being fully
advised, expressly waive any and all rights, benefits, and protections they may
have had under any statute, including, but not limited to § 1542 of the
California Civil Code or common law principle which would limit the effect of
the Agreement to those claims actually known or suspected to exist at the time
of the effectiveness of the Agreement. California Civil Code § 1542 provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

8. It is the intention of the Parties that, notwithstanding the possibility that
any Party, or its counsel, may discover or gain a more complete understanding of
the facts, events or law which, if presently known or fully understood, would
have affected this Agreement shall be deemed to have fully, finally and forever
settled any and all claims encompassed by this Agreement, without regard to the
subsequent discovery or existence of different or additional facts, events or
law.

9. The Parties further agree that if either Party hereto fails to perform its
obligations under this Agreement, the prevailing Party shall be awarded and
recover from the non-prevailing Party all fees and costs reasonably incurred in
connection with the enforcement of this Agreement, including but not limited to
attorney’s fees, arbitration or similar costs and other expenses.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts executed in and to be
performed in that jurisdiction, without giving effect to its rules regarding
conflicts of laws.

11. Any dispute arising out of or in any way related to this Agreement or the
Amendment Agreement shall be subject to, and resolved in accordance with, the
procedures set forth in Section 10.11 of the APA, as amended by the Amendment
Agreement and otherwise provided herein.

12. The Parties agree that this Agreement and the Amendment Agreement will be
treated as confidential pursuant to the terms of Section 10.3 of the APA, as
amended.

13. If any provision of this Agreement is held by a court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable, in whole or in
part, for any reason, the remainder of the Agreement which can be given effect
without the invalid provision shall continue in full force and effect and shall
in no way be impaired or invalidated.

14. This Agreement and the Amendment Agreement constitute the entire agreements
and understanding among the Parties with respect to the settlement set forth
herein, and supersede and replace any prior agreements and understandings,
whether oral or written, between and among them, with respect to such
settlement.

15. The Parties understand and agree that this Agreement and the Amendment
Agreement shall not be changed or amended in any respect except by a writing
executed by the Parties or their authorized representatives.

16. This Agreement and the Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same instrument.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

17. Each individual signing this Agreement and the Amendment Agreement hereby
represents and warrants that the party on whose behalf such individual executes
this Agreement has authorized such individual to execute this Agreement on such
party’s behalf.

IT IS SO AGREED:

 

BIOFORM MEDICAL, INC. By:   /s/ Steven L. Basta Name:   Steven L. Basta Title:  
Chief Executive Officer ACI LIQUIDATING TRUST By:   /s/ David Stevens Name:  
David Stevens, Ph.D. Title:   Trustee, ACI Liquidating Trust

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment Agreement”) is made
as of October 22, 2009, by and between BioForm Medical, Inc., a Delaware
corporation (“Buyer” or “BioForm”) and Advanced Cosmetic Intervention, Inc., a
Colorado corporation (“Seller” or “ACI”). ACI and BioForm may be referred to
herein individually as a “Party” and collectively as the “Parties”. Capitalized
terms used in this Amendment Agreement that are not defined herein are defined
in the Asset Purchase Agreement dated April 29, 2008 (the “APA”).

RECITALS

WHEREAS, BioForm and ACI have entered into a Settlement Agreement and Mutual
Release dated October 22, 2009 (the “Settlement Agreement”), pursuant to which
the Parties have resolved certain disputes regarding the APA; and

WHEREAS, pursuant to the Settlement Agreement, the Parties have agreed to amend
the APA, as provided herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, BioForm and ACI hereby agree to amend and restate certain
sections and provisions of the APA as follows:

1.40 “Royalty Rate” means (i) with respect to Net Sales of a Product in a
country in which, at the time of sale, there is a Valid Claim included within
the JNJ Transferred Patent Rights covering the manufacture, use, sale, offer for
sale, or importation of such Product in such country, [*]; or (ii) with respect
to Net Sales of a Product in a country in which, at the time of sale, there is
no Valid Claim included within the JNJ Transferred Patent Rights covering the
manufacture, use, sale, offer for sale, or importation of such Product in such
country, [*]. For purposes of clarification, the effect of this revised
Section 1.40 is to provide Seller the opportunity to receive, in the aggregate,
[*] in royalty payments on Net Sales [*] pursuant to the replaced Section 1.40
of the APA.

7.1(d) Payment Obligations. After Buyer has made cumulative total payments of
[*] in Royalty Consideration under this Agreement and the JNJ APA, Buyer will
have no further obligations to make royalty payments under Section.

7.2 Success Milestone. If the amount of Net Sales of Products for any calendar
year between and including 2012 and 2015 (the “Success Milestone Periods”) is
greater than sixty million dollars ($60,000,000), then Buyer will pay to Seller
a one-time milestone payment (the “Success Milestone”) of seven million five
hundred thousand dollars ($7,500,000) within sixty (60) days after the end of
the earliest such calendar year. For clarity, even if the amount of Net Sales of
Products is greater than sixty million dollars ($60,000,000) in more than one
calendar year, Buyer will only be required to make the Success Milestone payment
one time. If, however, [*].

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

7.3 Royalty Buyout. During the period starting January 1, 2016 and ending
December 31, 2016, Buyer will have the option upon thirty (30) days’ notice to
Seller to satisfy its obligations to pay the remaining Royalty Consideration due
under this Agreement and the JNJ APA in a single payment (the “Royalty Buyout”),
based on the following formula: if the compounded annual growth rate (“CAGR”) of
Royalty Consideration beginning January 1, 2013 and ending December 31, 2015
(i) is less than [*], the Royalty Buyout will be equal to [*] the average annual
Royalty Consideration paid during that period; (ii) is between [*], the Royalty
Buyout will be equal to [*] the average annual Royalty Consideration paid during
that period; and (iii) is greater than [*], the Royalty Buyout will be equal to
[*] the average annual Royalty Consideration paid during that period. If Buyer
exercises its option to pay the Royalty Buyout in accordance with the terms of
this Section 7.3, then as of the date Seller receives payment of the Royalty
Buyout, Buyer will have no further royalty obligations under this Agreement or
the JNJ APA.

Article 9, Indemnification; Survival, shall be deleted in its entirety.

10.11 Dispute Resolution. In the event that any dispute or controversy arises
between the Parties out of or relating to this Agreement or any Ancillary
Agreement (a “Dispute”), a Party shall notify the other Party in writing of the
existence of the Dispute, and the Parties shall meet and negotiate in good faith
to attempt to resolve the matter. If such efforts do not within thirty (30) days
resolve the Dispute, the Dispute shall be resolved by binding arbitration as
provided in this Section 10.11. Buyer and Seller shall each appoint an
arbitrator of choice from a list of arbitrators recognized by the American
Arbitration Association. The appointed arbitrators shall appoint a third
arbitrator from the list, and the three arbitrators shall hear the Parties and
settle the Dispute. The proceedings shall be conducted under and governed by the
Commercial Rules of the American Arbitration Association, as in effect from time
to time. All arbitration hearings shall be conducted in the jurisdiction
selected by the Party not bringing the action, which jurisdiction shall either
be the City and County of San Francisco, California or the City and County of
Denver, Colorado. All applicable statutes of limitation shall apply to any
Dispute. The arbitrators shall have no power to award punitive or exemplary
damages or to ignore or vary the terms of this Agreement, and shall be bound to
apply controlling law. The arbitrators shall award costs and expenses incurred
in connection with a Dispute (including reasonable attorney’s fees) to the Party
that prevails on a majority of the issues involved in the Dispute. A judgment
upon the award may be entered in any court having jurisdiction

8.1(b) Commercially Reasonable Efforts, shall be deleted in its entirety.

[Remainder of Page Intentionally Left Blank]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of BioForm and ACI has caused a duly authorized
representative to execute this Amendment Agreement on the date first written
above.

 

BIOFORM MEDICAL, INC. By:   /s/ Steven L. Basta Name:   Steven L. Basta Title:  
Chief Executive Officer ACI LIQUIDATING TRUST By:   /s/ David Stevens Name:  
David Stevens, Ph.D. Title:   Trustee, ACI Liquidating Trust

 

-7-